***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     STATE OF CONNECTICUT v. JACQUI SMITH
                  (AC 39744)
                       Lavine, Bright and Bishop, Js.

                                  Syllabus

Convicted of the crimes of criminal possession of a firearm, possession of
   a weapon in a motor vehicle, and carrying a pistol or revolver without
   a permit, the defendant appealed to this court. The defendant, J and C
   had met to work out an argument between the defendant and J, both
   of whom had brought guns to the scene that were placed in the trunk
   of C’s vehicle. The defendant, J and C were in the defendant’s vehicle,
   which was parked near C’s unoccupied vehicle on the right side of a
   street, when a police officer, P, drove along the left side of the defen-
   dant’s vehicle. When the defendant attempted to drive off, P pulled in
   front of the defendant’s vehicle in order to block it and approached the
   vehicle. After the defendant failed to produce his operator’s license,
   registration or insurance card, P arrested him and drove him to the
   police department. During the drive, the defendant made an unsolicited
   statement that he had brought a gun in order to settle a score with J.
   One of the police officers that remained at the scene opened the trunk
   of C’s vehicle, where he saw the two handguns. Held that the evidence
   was sufficient to support the defendant’s conviction of criminal posses-
   sion of a firearm, possession of a weapon in a motor vehicle, and carrying
   a pistol or revolver without a permit; the jury reasonably could have
   found that the defendant, a convicted felon, had a handgun in his vehicle
   for which he did not have a permit and was guilty as charged, as C
   testified that the defendant arrived at the scene with a gun, the jury
   reasonably could have inferred from P’s testimony regarding the defen-
   dant’s unsolicited statement that the defendant drove to the scene with
   a handgun in his vehicle, and although the defendant challenged the
   reliability of the testimony of C and P, as well as the testimony of other
   state witnesses, that claim failed because it was predicated on credibility
   determinations made by the jury.
            Argued April 18—officially released June 26, 2018

                            Procedural History

   Substitute information charging the defendant with
the crimes of criminal possession of a firearm, posses-
sion of a weapon in a motor vehicle, and carrying a
pistol or revolver without a permit, brought to the Supe-
rior Court in the judicial district of Fairfield and tried
to the jury before Kavanewsky, J.; thereafter, the court
denied the defendant’s motion to dismiss; verdict and
judgment of guilty, from which the defendant appealed
to this court. Affirmed.
  Mary Boehlert, assigned counsel, for the appellant
(defendant).
  Rita M. Shair, senior assistant state’s attorney, with
whom were John C. Smriga, state’s attorney, and, on
the brief, C. Robert Satti, Jr., supervisory assistant
state’s attorney, for the appellee (state).
                          Opinion

   PER CURIAM. The defendant, Jacqui Smith, appeals
from the judgment of conviction, rendered after a trial
to a jury, of criminal possession of a firearm in violation
of General Statutes § 53a-217 (a) (1),1 possession of a
weapon in a motor vehicle in violation of General Stat-
utes § 29-38 (a), and carrying a pistol or revolver without
a permit in violation of General Statutes § 29-35 (a).2 On
appeal, the defendant claims that there was insufficient
evidence from which the jury reasonably could have
found him guilty of the three crimes. We affirm the
judgment of the trial court.
   On the basis of the evidence before it, the jury reason-
ably could have found the following facts beyond a
reasonable doubt. On July 28, 2014, Keith Johnson was
living near the intersection of Indian Place and Indian
Avenue in Bridgeport. Tonahja Cohen and Johnson are
cousins. At approximately 5:30 p.m. on that date, the
defendant called Cohen and asked him to come to the
place where Johnson was living. Cohen drove to the
location in his Chevrolet Monte Carlo automobile and
parked behind the defendant’s Chevrolet Malibu auto-
mobile. He met the defendant, who was angry, but
Cohen did not know why. The defendant had a handgun,
which Cohen took from him and put in the trunk of
the Monte Carlo. Cohen wanted to ensure that nothing
happened. He then went into the house and asked John-
son to come outside. When Johnson came out, he too
had a gun, which was put in the trunk of the Monte
Carlo. The defendant, Johnson, and Cohen got into the
Malibu, which the defendant drove around while they
tried to work things out. According to Cohen, Johnson
and the defendant were arguing about ‘‘some bullshit.’’
   At about that time, Officer Brian Pisanelli of the
Bridgeport Police Department received a radio commu-
nication from Officer Bruno Rodrigues that prompted
Pisanelli to drive to Indian Avenue. Detective Martinez
was in a car directly behind Pisanelli. As Pisanelli drove
north on Indian Avenue, approaching its intersection
with Indian Place, he saw a Malibu with three occupants
and an unoccupied Monte Carlo parked on the right
side of the street. He drove along the left side of the
Malibu. The defendant attempted to drive off at a high
rate of speed but Pisanelli was able to pull in front of
the Malibu and block it.
  Pisanelli approached the Malibu and asked the defen-
dant for his operator’s license, registration, and insur-
ance card, which the defendant was unable to produce.
Pisanelli issued a motor vehicle summons to the defen-
dant, who gave his address as 190 Denver Avenue in
Bridgeport. Pisanelli arrested the defendant, placed him
in the rear seat of his patrol car and drove him to the
police department on Congress Street. During the drive,
Pisanelli did not question the defendant but the defen-
dant spontaneously stated, ‘‘I brought that gun over to
settle the score with [Johnson].’’
   Other Bridgeport police officers arrived on the scene:
Rodrigues, Officer Ilidio Pereira, Detective Borrico and
Detective John Tenn. Those officers interacted with
Cohen and Johnson. Rodrigues asked Cohen if he could
search the Monte Carlo. Cohen agreed, gave Rodrigues
the keys, and stated that whatever is in there was not
his. Rodrigues used the keys to open the trunk of the
Monte Carlo, where he saw two handguns. Cohen was
placed under arrest and later was charged with posses-
sion of firearms in a motor vehicle.
  In May, 2016, the defendant was charged in a substi-
tute information with criminal possession of a firearm
by a person previously convicted of a felony in violation
of § 53a-217 (a) (1),3 possession of a weapon in a motor
vehicle in violation of § 29-38 (a),4 and carrying a pistol
or revolver without a permit in violation of § 29-35 (a).5
At trial, he stipulated that he was a convicted felon.
   Cohen testified at trial that he was charged with two
counts of possession of weapons in a motor vehicle
and that he pleaded guilty to those charges and could
be sentenced to ten years incarceration, execution sus-
pended after five years in prison, with the right to argue
for less. He, however, expected that the sentencing
judge would be informed of his testimony in the present
matter and that he would receive a sentence of proba-
tion only. Cohen also testified that he was convicted
of two felonies in 2013, was sentenced to probation,
and that he had violated his probation. Given his two
prior felony convictions, Cohen knew that being
charged in the present matter was a federal crime. In
addition, Cohen had new charges pending against him
in New Haven.
  Marshal Robinson, a firearms examiner, testified that
the Ruger handgun and the Smith & Wesson semi-auto-
matic weapon retrieved from the trunk of the Monte
Carlo were operable. Vincent Imbimbo, an employee
of the state police firearms unit, testified that he was
unable to locate a pistol permit issued to the defendant.
  At the conclusion of the state’s case-in-chief, counsel
for the defendant orally moved that the charges against
the defendant be dismissed on the ground that the
state’s key witness, Cohen, lacked credibility given his
criminal record and the consideration he expected at
his pending sentence. Cohen was the only person who
testified that he saw the defendant with a gun. The
court noted that Pisanelli testified that the defendant
made an unsolicited statement that he had brought a
gun with him. The court stated that the question of
credibility was for the jury to determine and found,
therefore, that there was sufficient evidence from which
the jury reasonably could find the defendant guilty
beyond a reasonable doubt. The court, therefore, denied
the defendant’s motion to dismiss the charges.
   The jury found the defendant guilty of all charges. On
September 9, 2016, the court sentenced the defendant
to ten years incarceration, two of which are mandatory,
to be served concurrently with an unrelated conviction.6
The defendant appealed.
  The defendant claims on appeal that there was insuffi-
cient evidence to establish his conviction of criminal
possession of a firearm in violation of § 53a-217 (a) (1),7
possession of a weapon in a motor vehicle in violation
of § 29-38 (a)8 and carrying a pistol without a permit in
violation of § 29-35 (a)9 because there is insufficient
evidence that he possessed a handgun in his motor
vehicle for which he did not have a permit. The defen-
dant’s claim basically challenges the jury’s credibility
determinations and, therefore, fails.
   ‘‘In reviewing a sufficiency of the evidence claim, we
apply a two-part test. First, we construe the evidence
in the light most favorable to sustaining the verdict.
Second, we determine whether [on the basis of] the
facts so construed and the inferences reasonably drawn
therefrom the jury reasonably could have concluded
that the cumulative force of the evidence established
guilt beyond a reasonable doubt. . . . In evaluating evi-
dence, the trier of fact is not required to accept as
dispositive those inferences that are consistent with
the defendant’s innocence. . . . The trier may draw
whatever inferences from the evidence or facts estab-
lished by the evidence it deems to be reasonable and
logical. . . . This does not require that each subordi-
nate conclusion established by or inferred from the
evidence, or even from other inferences, be proved
beyond a reasonable doubt . . . because this court has
held that a jury’s factual inferences that support a guilty
verdict need only be reasonable.’’ (Internal quotation
marks omitted.) State v. Robert S., 179 Conn. App. 831,
835, 181 A.3d 568, cert. denied, 328 Conn. 933,       A.3d
      (2018).
  ‘‘In reviewing the sufficiency of the evidence, a court
considers whether there is a reasonable view of the
evidence that would support a guilty verdict. . . . In
doing so, the court does not sit as a [seventh] juror
who may cast a vote against the verdict based upon
our feeling that some doubt of guilt is shown by the
cold printed record. . . . [It] cannot substitute its own
judgment for that of the jury if there is sufficient evi-
dence to support the jury’s verdict. . . . Thus, a court
will not reweigh the evidence or resolve questions of
credibility in determining whether the evidence was
sufficient.’’ (Citations omitted; emphasis in original;
internal quotation marks omitted.) State v. Soto, 175
Conn. App. 739, 746–47, 168 A.3d 605, cert. denied, 327
Conn. 970, 173 A.3d 953 (2017).
  The defendant claims that the state failed to prove
beyond a reasonable doubt that he possessed an opera-
ble handgun in a motor vehicle because the state’s case
primarily relied on Cohen’s testimony. The defendant
argues that Cohen was not a credible witness because
he is a convicted felon, who testified that one of the
handguns belonged to the defendant in order to avoid
being sentenced to prison and to protect Johnson, his
cousin. In asserting this claim, the defendant has
ignored Pisanelli’s testimony that the defendant sponta-
neously admitted to him that he ‘‘brought the gun over to
settle the score with’’ Johnson. The defendant, however,
claims that the testimony ‘‘just does not make sense’’
given the defendant’s experience in the criminal justice
system and the circumstances surrounding his arrest.
The defendant claims as well that the testimony of other
state witnesses was unpersuasive, particularly the testi-
mony regarding the defendant’s place of residence and
whether he had a permit for a handgun. The defendant’s
claim, therefore, is predicated on a credibility determi-
nation made by the jury. The record discloses that dur-
ing its deliberations, the jury focused on the testimony
of both Cohen and Pisanelli and asked to rehear their
respective testimonies. The testimony of both witnesses
reasonably supported the jury’s determination that the
defendant brought a handgun near the intersection of
Indian Avenue and Indian Place on July 28, 2014. Cohen
testified that the defendant arrived at the scene with a
gun, and the jury reasonably could have inferred from
Pisanelli’s testimony that the defendant drove to the
scene with a handgun in his Malibu. ‘‘Insofar as this
is a pure credibility determination, it is unassailable.’’
Breton v. Commissioner of Correction, 325 Conn. 640,
694, 159 A.3d 1112 (2017).
   ‘‘Credibility must be assessed . . . not by reading
the cold printed record, but by observing firsthand the
witness’ conduct, demeanor and attitude. . . . An
appellate court must defer to the trier of fact’s assess-
ment of credibility because [i]t is the [fact finder] . . .
[who has] an opportunity to observe the demeanor of
the witnesses and the parties; thus [the fact finder] is
best able to judge the credibility of the witnesses and
to draw necessary inferences therefrom. . . . As a
practical matter, it is inappropriate to assess credibility
without having watched a witness testify, because the
demeanor, conduct and other factors are not fully
reflected in the cold, printed record. . . . We, there-
fore, defer to the [trier of fact’s] credibility assessments
. . . .’’ (Internal quotation marks omitted.) State v.
Crespo, 145 Conn. App. 547, 571–72, 76 A.3d 664 (2013),
aff’d, 317 Conn. 1, 115 A.3d 447 (2015).
  On the basis of our review of the evidence presented,
we conclude the jury reasonably could have found that
on July 28, 2014, the defendant, a convicted felon, had
a handgun in his motor vehicle for which he did not
have a permit and was guilty as charged. The defen-
dant’s claim on appeal, therefore, fails.
      The judgment is affirmed.
  1
     Although § 53a-217 (a) (1) was the subject of a technical amendment in
2015; see Public Acts, Spec. Sess., June, 2015, No. 15-2, § 6; that amendment
has no bearing on the merits of this appeal. In the interest of simplicity, we
refer to the current revision of the statute.
   2
     Although § 29-35 (a) was the subject of a technical amendment in 2016;
see Public Acts 2016, No. 16-193, § 9; that amendment has no bearing on
the merits of this appeal. In the interest of simplicity, we refer to the current
revision of the statute.
   3
     General Statutes § 53a-217 (a) provides in relevant part that ‘‘[a] person is
guilty of criminal possession of a firearm . . . when such person possesses
a firearm, ammunition . . . and (1) has been convicted of a felony commit-
ted prior to, on or after October 1, 2013 . . . .’’ Pursuant to General Statutes
§ 53a-3 (19) a ‘‘pistol . . . whether loaded or unloaded from which a shot
may be discharged’’ is a firearm.
   4
     General Statutes § 29-38 (a) provides in relevant part that ‘‘[a]ny person
who knowingly has, in any vehicle owned, operated or occupied by such
person . . . any pistol or revolver for which a proper permit has not been
issued as provided in section 29-28 . . . shall be guilty of a class D fel-
ony . . . .’’
   5
     General Statutes § 29-35 (a) provides in relevant part that ‘‘[n]o person
shall carry any pistol or revolver upon his or her person, except when such
person is within the dwelling house or place of business of such person,
without a permit to carry the same issued as provided in section 29-28. . . .’’
   6
     The court also imposed a $5000 mandatory fine on the defendant, but
remitted it because the court did not believe that the defendant had the
ability to pay it.
   7
     To prove that the defendant was in criminal possession of a firearm,
the state must prove that the defendant unlawfully possessed a firearm and
previously had been convicted of a felony prior to, on or after October 1,
2013. See State v. Franklin, 175 Conn. App. 22, 38–39, 166 A.3d 24, cert.
denied, 327 Conn. 961, 172 A.3d 801 (2017).
   8
     To prove that the defendant unlawfully possessed a weapon in a motor
vehicle in violation of § 29-38 (a), the state ‘‘must prove that the defendant:
(1) owned, operated or occupied the vehicle; (2) had a weapon in the vehicle;
(3) knew the weapon was in the vehicle; and (4) had no permit or registration
for the weapon.’’ State v. Davis, 324 Conn. 782, 794–95, 155 A.3d 221 (2017).
   9
     ‘‘To establish that a defendant is guilty of carrying a pistol without a
permit in violation of § 29-35 (a), the state must prove that the defendant:
(1) carried a pistol or revolver upon his or her person; (2) did so without
the proper permit; and (3) was not within his or her dwelling house or place
of business.’’ State v. Davis, 324 Conn. 782, 794, 155 A.3d 221 (2017).